J-S31007-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                  IN THE SUPERIOR COURT
                                                     OF PENNSYLVANIA
                             Appellee

                        v.

    JOSE RIVERA

                             Appellant                No. 554 EDA 2021


            Appeal from the PCRA Order Entered February 11, 2021
             In the Court of Common Pleas of Philadelphia County
               Criminal Division at No: CP-51-CR-0009075-2012


BEFORE: STABILE, KING, and PELLEGRINI,* JJ.

MEMORANDUM BY STABILE, J.:                        FILED JANUARY 24, 2022

        Appellant, Jose Rivera, appeals from the February 11, 2021 order

dismissing his petition pursuant to the Post Conviction Relief Act (“PCRA”), 42

Pa.C.S.A. §§ 9541-46. We affirm the order and grant counsel’s petition to

withdraw pursuant to Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988)

and Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).

        The record reveals that Appellant has been sentenced and resentenced

for a series of drug offenses and resulting probation violations.      For the

conviction presently before us, the trial court imposed 2 ½ to 5 years of

incarceration for possession with intent to deliver (“PWID”) a controlled

substance (heroin), 35 P.S. § 780-113(a)(30).       Counsel has filed a brief,


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S31007-21


purportedly pursuant to Anders v. California, 386 U.S. 738 (1967), and

Commonwealth v. McClendon, 434 A.2d 1185 (1981), abrogated,

Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009). Appellant’s Brief at

10-11.

     Counsel acknowledges that Anders does not govern collateral actions,

but he nonetheless filed an Anders brief because Anders offers greater

protection that would a Turner/Finley no merit letter. See Commonwealth

v. Fusselman, 866 A.2d 1109, 1111 n.3 (2004) (“A Turner/Finley no merit

letter is the appropriate filing. However, because an Anders brief provides

greater protection to the defendant, we may accept an Anders brief in lieu of

a Turner/Finley letter.”), appeal denied, 882 A.2d 477 (Pa. 2005). While

an Anders brief is acceptable on collateral review even though a no merit

letter is the appropriate filing, counsel must adhere to all the Turner/Finley

requirements:

            Counsel petitioning to withdraw from PCRA representation
     [...] under [Turner/Finley] ... must review the case zealously.
     Turner/Finley counsel must then submit a ‘no-merit’ letter to the
     trial court, or brief on appeal to this Court, detailing the nature
     and extent of counsel’s diligent review of the case, listing the
     issues which petitioner wants to have reviewed, explaining why
     and how those issues lack merit, and requesting permission to
     withdraw.

           Counsel must also send to the petitioner: (1) a copy of the
     ‘no merit’ letter/brief; (2) a copy of counsel’s petition to withdraw;
     and (3) a statement advising petitioner of the right to proceed pro
     se or by new counsel.

            [W]here counsel submits a petition and no-merit letter that
     ... satisfy the technical demands of Turner/Finley, the court—


                                     -2-
J-S31007-21


        trial court or this Court—must then conduct its own review of the
        merits of the case. If the court agrees with counsel that the claims
        are without merit, the court will permit counsel to withdraw and
        deny relief.

Commonwealth v. Doty, 48 A.3d 451, 454 (Pa. Super. 2012). The record

reflects that counsel filed a petition to withdraw with this Court on August 2,

2021.    In compliance with Turner/Finley, counsel served that petition on

Appellant along with a copy of this brief and notified Appellant of his right to

proceed pro se or with new counsel.          Appellant has not responded.      We

therefore proceed to the merits.

        On review, we must determine whether the record supports the PCRA

court’s findings of fact, and whether its legal conclusions are free of error.

Commonwealth v. Feliciano, 69 A.3d 1270-1274-75 (Pa. Super. 2013). We

review the PCRA court’s legal conclusions de novo.          Commonwealth v.

Medina, 92 A.3d 1210, 1215 (Pa. Super. 2014) (en banc), appeal

dismissed, 140 A.3d 675 (Pa. 2016).

        Counsel’s brief addresses the timeliness of the petition and the legality

of the sentence. We begin with the former. The PCRA’s jurisdictional time

limit requires that any petition be filed within one year of the date on which

the judgment of sentence becomes final. 42 Pa.C.S.A. § 9545(b)(1). Here,

the trial court imposed the violation of probation sentence on January 3, 2019,

and Appellant did not file a post-sentence motion or direct appeal.            The

Commonwealth notes in its brief that Appellant’s judgment of sentence

became final on February 4, 2019 because February 2, 2019, the thirtieth day

                                       -3-
J-S31007-21


in the appeal period, fell on a Saturday.     Commonwealth’s Brief at 7, n.4.

According to the certified docket, Appellant’s pro se petition was filed February

5, 2020, or one day late. The PCRA court, without elaborating, treats the

petition as timely.   PCRA court Opinion, 4/28/21, at 2.       Pursuant to the

prisoner mailbox rule, a pro se inmate’s filing is deemed filed on the date he

deposited it with prison authorities or placed it in the prison mailbox.

Commonwealth v. Jones, 700 A.2d 423, 425-26 (Pa. 1997). The record

contains no evidence on this point. Assuming, however, that Appellant mailed

his petition or placed it with prison authorities at least one day prior to the

date on which it is time stamped, the petition is timely under Jones. Thus,

we will not remand to the PCRA court for consideration of the timeliness of

this petition under the mailbox rule.

      As to the merits, we agree with counsel’s conclusion that Appellant has

no viable challenge to the legality of his sentence.     It appears Appellant’s

primary complaint is with the DOC’s computation of his time served. That

matter is properly addressed to the Pennsylvania Commonwealth Court. See,

e.g., Foxe v. Pennsylvania Dep’t of Corr., 214 A.3d 308 (Pa. Commw.

2019) (mandamus action against the DOC in the original jurisdiction of the

Commonwealth Court).




                                        -4-
J-S31007-21


       Insofar as Appellant wishes to challenge the legality of his sentence 1

under 9543(a)(2)(vii) (prohibiting imposition of a sentence greater than the

lawful maximum), the record reflects that, on March 31, 2014, the trial court

imposed 11½ to 23 months of incarceration, followed by three years of

probation for (“PWID”) a controlled substance (heroin).         35 P.S. § 780-

113(a)(30). As of that date, Appellant had one prior conviction for PWID,

stemming from an arrest in 2006. The statutory maximum sentence for a

second PWID conviction is 30 years (360 months), or twice the 15-year (180-

month) statutory maximum for his first offense. See 35 P.S. § 780-113(f)(1)

(providing a 15-year maximum or a first offense of possession with intent to

deliver Schedule I or II narcotic); 35 P.S. § 780-115(a) (doubling the

applicable statutory maximum for a second or subsequent offense).

       Appellant was found in violation of his probation on January 7, 2015,

October 11, 2016, and March 1, 2018. On those three occasions, the trial

court reimposed the same sentence of 11½ to 23 months of incarceration

followed by three years of probation, with credit for time served. On January

3, 2019, the trial court found Appellant in violation of probation for the fourth

time and imposed 2½ to 5 years of incarceration with credit for time served.

We need not calculate the amount of time Appellant served prior to the


____________________________________________


1 “The issue of whether a sentence is illegal is a question of law and our scope
of review is plenary.” Commonwealth v. Crump, 995 A.2d 1280, 1283 (Pa.
Super. 2010), appeal denied, 13 A.3d 475 (Pa. 2010).


                                           -5-
J-S31007-21


sentence presently at issue. Even if he served out the maximum term of each

of his four previous 23-month sentences (he did not) for a total of 96 months,

and even if he serves the 60-month maximum term of his present sentence,

for a total 156 months, his sentence falls well within the 360-month maximum.

Moreover, any time Appellant spent on probation was to be given due

consideration by the trial court, but the trial court was not required to consider

prior probation time against the maximum allowable term of incarceration.

See 42 Pa.C.S.A. § 9771(b) (“Upon revocation the sentencing alternatives

available to the court shall be the same as were available at the time of

initial sentencing, due consideration being given to the time spent serving

the order of probation.”); see also, Crump, 995 A.2d at 1283-84. The trial

court’s sentence was legal. Based on our independent review of the record,

we agree with counsel that this appeal is of no merit.

      Order affirmed. Petition to withdraw granted.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/24/2022



                                      -6-